IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


CHAD BATTERMAN,                              : No. 356 MAL 2022
                                             :
                   Petitioner                :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
SILVIA SANTO,                                :
                                             :
                   Respondent                :

CHAD BATTERMAN,                              : No. 357 MAL 2022
                                             :
                   Petitioner                :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
SILVIA SANTO,                                :
                                             :
                   Respondent                :


                                     ORDER



PER CURIAM

     AND NOW, this 13th day of October, 2022, the Petition for Allowance of Appeal is

DENIED.